MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s second motion to reopen removal proceedings.
We review the denial of a motion to reopen for abuse of discretion. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). The BIA did not abuse its discretion in denying petitioner’s motion to reopen to re-apply for cancellation of removal because it was petitioner’s second motion to reopen and it was filed more than 12 months after the BIA’s final administrative decision.
Petitioner’s motion to reopen to apply for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”), failed to present evidence of changed country conditions in Mexico that are material to petitioner and her circumstances. Because petitioner failed to meet her burden of establishing a prima facie claim to support reopening, the BIA did not abuse its discretion in denying the motion to reopen. See 8 C.F.R. § 1008.2(c)(3)(ii).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.